Citation Nr: 1813590	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO. 14-19 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim seeking service connection for diabetes mellitus.

2. Entitlement to service connection for diabetes mellitus. 

3. Entitlement to service connection for diabetic retinopathy.

4. Entitlement to service connection for diabetic neuropathy affecting the right upper extremity.

5. Entitlement to service connection for diabetic neuropathy affecting the left upper extremity.

6. Entitlement to service connection for diabetic neuropathy affecting the right lower extremity.

7. Entitlement to service connection for diabetic neuropathy affecting the left lower extremity.

ORDER

Reopening of the claim of entitlement to service connection for diabetes mellitus is granted. 

Service connection for diabetes mellitus is denied. 

Service connection for diabetic retinopathy is denied.

Service connection for diabetic neuropathy affecting the right upper extremity is denied.

Service connection for diabetic neuropathy affecting the left upper extremity is denied.

Service connection for diabetic neuropathy affecting the right lower extremity is denied.

Service connection for diabetic neuropathy affecting the left lower extremity is denied.


FINDINGS OF FACT

1. In a February 2002 rating decision, the agency of original jurisdiction denied a claim of entitlement to service connection for diabetes mellitus; the evidence of record at the time of the February 2002 rating decision established a current disability of Type 1 diabetes mellitus, but did not substantiate a diagnosis of Type 2 diabetes mellitus, an injury or disease in service, or a nexus between the current Type 1 diabetes mellitus and service. 

2. The evidence received since the February 2002 decision relates to the unestablished fact of a diagnosis of Type 2 diabetes mellitus necessary to substantiate a presumption of service connection for diabetes mellitus at the time of the February 2002 decision. 

3. The Veteran has Type 1 diabetes mellitus, which is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities; diabetes mellitus did not become manifest to a degree of 10 percent or more within 1 year of service separation.

4. The Veteran has diabetic retinopathy, which is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities; diabetic retinopathy is not listed among the diseases for which the presumption of service connection for certain chronic diseases.

5. The Veteran has diabetic neuropathy of the right upper extremity, which is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities; diabetic neuropathy is not listed among the diseases for which the presumption of service connection for certain chronic diseases.

6. The Veteran has diabetic neuropathy of the left upper extremity, which is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities; diabetic neuropathy is not listed among the diseases for which the presumption of service connection for certain chronic diseases.

7. The Veteran has diabetic neuropathy of the right lower extremity, which is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities; diabetic neuropathy is not listed among the diseases for which the presumption of service connection for certain chronic diseases.

8. The Veteran has diabetic neuropathy of the left lower extremity, which is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities; diabetic neuropathy is not listed among the diseases for which the presumption of service connection for certain chronic diseases.


CONCLUSIONS OF LAW

1. The February 2002 rating decision is final with respect to entitlement to service connection for diabetes mellitus. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening of the claim of entitlement to service connection for diabetes mellitus have been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

3. Diabetes mellitus was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; diabetes mellitus is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. Diabetic retinopathy was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

5. Diabetic neuropathy of the right upper extremity was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; early onset peripheral neuropathy is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6. Diabetic neuropathy of the left upper extremity was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; early onset peripheral neuropathy is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

7. Diabetic neuropathy of the right lower extremity was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; early onset peripheral neuropathy is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

8. Diabetic neuropathy of the left lower extremity was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; early onset peripheral neuropathy is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from August 1967 to April 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the RO in Phoenix, Arizona.

The Veteran requested a Board hearing on his substantive appeal. However, he withdrew the request in November 2016.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. These diseases include diabetes, but do not include diabetic neuropathy or retinopathy. 

In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within 1 year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has established a presumption of exposure to herbicide agents applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service. 

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

In order to be entitled to the presumption of exposure to herbicide agents, a claimant must have been present within the land borders of Vietnam at some point in the course of his duty. Haas v. Peake, 525 F.3d 1168, 1172 (2008). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of § 3.307(d) are also satisfied. These include Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and early-onset peripheral neuropathy. They do not include diabetic neuropathy or diabetic retinopathy. 38 C.F.R. § 3.309(e). 

The Board takes notice that Type 2 diabetes is also known as non-insulin-dependent diabetes mellitus and Type 1 diabetes is also known as insulin-dependent diabetes mellitus. 

The herbicide-presumptive diseases shall have become manifest to a degree of 10 percent or more at any time after service, except that early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service. 38 CFR 3.307 (a)(6)(ii)

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In a February 2002 rating decision, VA denied service connection for diabetes mellitus. At the time of the February 2002 rating decision, the evidence did not substantiate Type 2 diabetes mellitus, the specific herbicide-presumptive disease. The Veteran's Type 1 diabetes mellitus was not diagnosed within 1 year of service separation and was not otherwise related to service. As will be discussed in more detail below, the evidence received since February 2002 includes medical diagnoses of Type 2 diabetes mellitus. While the Board has ultimately found those diagnoses to be unpersuasive, the Board concludes that the criteria for reopening the claim have been met. See 38 C.F.R. §  3.156(a).

Service treatment records reveal no complaints, treatments, or diagnoses pertinent to diabetes mellitus. The Veteran does not contend that he was diagnosed with diabetes mellitus in service, or that he had diabetes mellitus in service. He has sought service connection for diabetes and the related conditions on the basis of exposure to herbicide agents in service. However, the presumptive provisions regarding herbicide exposure are specific to Type 2 diabetes and do not apply to Type 1 diabetes. 

A November 12, 1998, Hospital Discharge Summary reveals a diagnosis of acute diabetic ketoacidosis and new onset diabetes.

A June 2001 VA Diabetes Examination reveals a history that, in November 1998, the Veteran was taken to the hospital by his wife because he was very ill. For weeks he had been experiencing polyuria, polydipsia, weight loss, and fatigue. He was found to be diabetic, and was hospitalized for 5 days, not knowing with certainty whether he was in ketoacidosis or not. He was treated with insulin then and had been on insulin ever since. He stated that oral medications were never given and he believed that the doctors indicated that this was Type 1 diabetes. The examiner opined that, all evidence points to Type 1, insulin-dependent diabetes mellitus. The examiner reasoned that the Veteran had been on insulin since the diagnosis was made with no trial on oral agents. He had always been lean, without the other features often seen in Type 2 diabetics, such as obesity, hypertension, or hypercholesterolemia. The examiner concluded that the classification of diabetes was Type 1, based on the above features, noting that, if his history is accurate and oral medications were never tried, this is very suggestive that they had reason to think this was Type 1 insulin-dependent diabetes.

A May 16, 2011, VA Endocrinology Note states that the Veteran had known diabetes Type 1 for 14 years. He reportedly ran out of Aspart (insulin) a few weeks ago. The assessment was "DM 1." The examiner noted that GAD (glutamic acid decarboxylase autoantibodies test) and C-peptide testing confirmed that this is most likely LADA (latent autoimmune diabetes in adults). The Veteran was reminded that he was indeed insulin-dependent, and must not run out of insulin.

A January 5, 2012, Hospital Discharge Summary reveals the Veteran had a history of Type 2 diabetes diagnosed in 1998. The Veteran was treated for an episode of diabetic ketoacidosis. 

An April 2, 2012, VA Medical Opinion notes that the examiner had reviewed the records and determined that the Veteran had Type 1 diabetes, not Type 2. The diagnosis of Type 2 diabetes mellitus was incorrect. The examiner also diagnosed peripheral neuropathy of the bilateral hands and feet and opined that it is a complication of the Veteran's diabetes, based on the duration of the disease and poor control of the disease. 

A July 11, 2012, Endocrinology Note reveals a diagnosis of likely Type 1 diabetes (Legacy Content Manager 09/18/2017 at 184).

A July 9, 2013, Addendum states that the Veteran phoned, requesting paperwork stating that he has Type 2 diabetes. The clinician explained that his history and the testing performed supports that he has late onset diabetes mellitus, Type 1. The clinician stated that the significance of undetectable C-peptide and elevated GAD antibodies in this determination (Legacy Content Manager 09/18/2017 at 151).

A July 16, 2013, Diabetic Clinic Consult notes that the Veteran was unhappy with the diagnosis of Type 1 diabetes as this had resulted in the denial of his service connection claim. The examiner noted that he was diagnosed with Type 1 diabetes in 1998 and his mother also had diabetes mellitus (Legacy Content Manager 09/18/2017 at 146)

An October 31, 2013, Optometry Note reveals a diagnosis of IDDM (insulin-dependent diabetes mellitus) with mild diabetic retinopathy (Legacy Content Manager 09/18/2017 at 134).

An October 14, 2016, Addendum states that, per previous endocrinology and diabetes clinic notes, the Veteran appears to have a late onset Type 1 diabetes rather than Type 2 diabetes (Legacy Content Manager 09/18/2017 at 65). 

After a review of all of the evidence, the Board finds that the Veteran has Type 1 diabetes mellitus and does not have Type 2 diabetes mellitus. While the Board acknowledges that VA problem lists have frequently listed Type 2 diabetes among the Veteran's medical problems, and several clinical records list Type 2 diabetes as a diagnosis, the Board places less probative weight on these references than to the evidence which specifically differentiates between Type 1 and 2 based on testing and laboratory results. In other words, a problem list is simply a reference for VA clinicians to determine what conditions the Veteran is being treated for. It is not a diagnosis based on concurrent examination or file review. Even when listed as a diagnosis, where there is no indication that any effort was undertaken by the clinician to differentiate between the Type 1 and 2, the reference is less reliable than a diagnosis based on testing and evaluation with the specific goal of determining which type is present. In every case in which a clinician has been asked to differentiate between Type 1 and 2, the result has been a finding consistent with Type 1 diabetes mellitus. Indeed, the explanations provided by the June 2001 VA examiner, the May 16, 2011, VA endocrinologist, and the July 9, 2013, VA clinician, are persuasive, as they are based on a review of the Veteran's specific history and clinical testing conducted on the Veteran. 

The presumption of service connection for diabetes as a chronic disease does not apply in this case as there is no question or dispute that diabetes first became manifest more than 1 year after service separation. 

While the Veteran is presumed to have been exposed to herbicide agents during his service, the specific type of peripheral neuropathy listed under the presumptive provisions must have become manifest within 1 year of the last herbicide exposure. In this case, there is no evidence of manifestation of any type of peripheral neuropathy for many years after service. 

There is no medical opinion that purports to relate any of the claimed disorders to service or to the service-connected PTSD. Indeed, the Veteran's retinopathy has been diagnosed as diabetic in nature, as has his peripheral neuropathy. In essence, there cause is secondary to his diabetes mellitus. 

The Veteran has stated to treatment providers and to VA that he has Type 2 diabetes. The Veteran is a layperson without medical training. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that differentiating between Types of diabetes is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized training and knowledge. Accordingly, the Veteran's lay statements are not competent evidence that he has Type 2 diabetes mellitus. While it may be true that he was told by a medical professional that he had Type 2 diabetes, as discussed above, these statements are unpersuasive. 

The Board acknowledges the request of the Veteran's representative to have the claim remanded to obtain a VA examination by an endocrinologist. However, the Veteran has already been provided adequate examinations, to include review of his claims by the VA Endocrinology Clinic and specific testing to determine the type of diabetes mellitus present in this case. The Board finds that there is no reasonable uncertainty on this point and that a remand for a VA examination is not necessary to fairly resolve the appeal. See Soyini v. Derwinski, 1 Vet. App. 541 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

In sum, the Board finds that the Veteran has Type 1 diabetes mellitus and does not have Type 2 diabetes mellitus. The Board finds that diabetes mellitus as a chronic disease, and early onset peripheral neuropathy as an herbicide-presumptive disease with a 1-year post-exposure development period, did not become manifest to a degree of 10 percent or more within 1 year of service separation. The Board also finds that diabetes mellitus, diabetic retinopathy, and diabetic neuropathy of the bilateral upper and lower extremities are not related to injury or disease in service and are not related by causation or permanent worsening to a service-connected disability. In light of these findings, the Board concludes that service connection for the claimed disorders is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


